Citation Nr: 0016844	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
disorder, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a nervous disorder, to include 
bipolar disorder. 


REMAND

A preliminary review of the record discloses that additional 
action is required before further Board review of the 
veteran's claim.  In an April 1998 statement, the veteran 
indicated that he received treatment from VA medical 
facilities in Fort Lauderdale and Tampa, Florida, and in 
Kansas City, Missouri, and asked to RO to obtain copies of 
his treatment records.  No treatment records from the Fort 
Lauderdale VA facility have been associated with the 
veteran's claims file.  In a July 1998 letter, the RO 
indicated that it had considered the Tampa records in denying 
service connection for a nervous condition, but that the 
other recent treatment records would not generally establish 
the incurrence or aggravation of a nervous disorder in 
service, without which there is no basis to reevaluate his 
claim.  But without obtaining and reviewing such records the 
Board cannot be sure that the recent medical treatment 
records might not provide the requisite link to service 
needed to establish a well-grounded claim.

The VA is deemed to have constructive notice of the VA 
records in its possession.  As such, they are considered to 
be evidence, which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's (AOJ's)] failure to 
consider records which were in the VA's possession at the 
time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error . 
. . .").

The veteran also indicated that he continues to receive 
treatment at the Kansas City VA facility.  Thus, although 
there are some records from the Kansas City facility 
associated with the claims file, additional relevant records 
may be outstanding and should be associated with the claims 
file.   Bell, supra. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
United States Court of Appeals for Veterans Claims holding in 
Bell, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

The RO should request the veteran to 
identify all VA medical facilities at 
which he has received treatment.  The RO 
should then obtain and associate with the 
claims file all records relating to the 
veteran's treatment at those VA medical 
facilities, including the records he has 
identified from VA medical facilities in 
Fort Lauderdale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 

and/or argument he desires to have considered in connections 
with his current appeal.  No action is required of the 
appellant until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




